DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/29/2021 which amended claims 1, 2, 4-6, 11 and 17, cancelled claims 7-8, 10 and 12. Claims 1-2, 4-6, 9, 11, 13-14, 16-17 are currently pending in the application for patent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chitrajit Chandrashekar (Reg No. L0896) on 12/02/2021 .
The application has been amended as follows: 

Claim 1. (Currently Amended) A non-contact operating apparatus for a vehicle, comprising:

a projector configured to project the image in a predetermined display region within the vehicle compartment of the vehicle;
a detector configured to detect a riding state of the occupant who is present in the vehicle compartment of the vehicle;
a setting device configured to instruct the projector or the image generator to project the image at a position at which the image object is operable by the occupant who is in the riding state detected by the  detector; and
a processor, wherein
the detector is configured to detect an operation site of the occupant positioned in a vicinity of the predetermined display region within the vehicle compartment,
the processor is configured to determine whether the operation site of the occupant detected by the detector performs a non-contact operation against the image object, and wherein 
in a case where the operation site of the occupant is determined as performing the non-contact operation against the image object, the processor is configured to further determine a type of the non-contact operation from a predetermined operation group, and 
the setting device is configured to instruct the projector or the generator to project the image at a specific position in a case where the non-contact operation determined 
in a case where the projected position of the image is varied between a position near the occupant and a position far from the occupant, the setting device is configured to instruct the processor to switch the predetermined operation group between a first operation group and a second operation group, the first operation group corresponding to the position near the occupant, the second operation group corresponding to the position far from the occupant.

Claim 11. (Currently Amended) A non-contact operating apparatus for a vehicle comprising:
image generator configured to generate and update an image containing an image object, the image object being operable by an occupant present within a vehicle compartment of the vehicle;
projector configured to project the image in a predetermined display region within the vehicle compartment of the vehicle;
detector configured to detect a riding state of the occupant who is present in the vehicle compartment of the vehicle;
a setting device configured to instruct the projector or the image generator to project the image at a position at which the image object is operable by the occupant who is in the riding state detected by the detector; 

a response stimulator configured to cause the output stimulator to output, on a basis of a determination result of a processor, the tactile stimulation as a response to the operation, to the operation site of the occupant performing a non-contact operation against an image object, wherein,
in a case where a projected position of the image is at a position near the occupant, the setting device is configured to instruct the response stimulator to cause the tactile stimulation to be greater than the tactile stimulation in a case where the projected position of the image is at a position far from the occupant.

Allowable Subject Matter
Claims 1-2, 4-6, 9, 11, 13-14, 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach suggest or render obvious in a case where the operation site of the occupant is determined as performing the non-contact operation against the image object, the processor is configured to further determine a type of the non-contact operation from a predetermined operation group, and wherein 
in a case where the projected position of the image is varied between a position near the occupant and a position far from the occupant, the setting device is configured to instruct the processor to switch the predetermined operation group between a first operation group and a second operation group, the first operation group corresponding 
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious an output stimulator configured to output a tactile stimulation based on an ultrasound field to an operation site of an occupant; and 
a response stimulator configured to cause the output stimulator to output, on a basis of a determination result of a processor, the tactile stimulation as a response to the operation, to the operation site of the occupant performing a non-contact operation against an image object, wherein,
in a case where a projected position of the image is at a position near the occupant, the setting device is configured to instruct the response stimulator to cause the tactile stimulation to be greater than the tactile stimulation in a case where the projected position of the image is at a position far from the occupant.
These limitations in combination with the other limitations of claim 11 renders the claim non-obvious over the prior art of record.
Regarding Claim 17, the prior art of record, whether taken alone or in combination, fails to teach suggest or render obvious in a case where the operation site of the occupant is determined as performing the non-contact operation against the image object, the determining further comprises determine a type of the non-contact operation from a predetermined operation group, and 

These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
In regards to claims 1 and 11, Ishihara (US 2018/0222490) discloses a non-contact operating apparatus (Figure 5; Indication System 500) for a vehicle, comprising: 
a generating unit (Figure 5; Notice Module 570) configured to generate and update an image containing an image object (see Paragraphs [0076] and [0087]; wherein it is disclosed that the notice module 570 may utilize the display device 230 to present graphics including text or primary instrument panel 225 to communicate a notice to a passenger 210), the image object being operable by an occupant (Figures 2 and 6-7; Passenger 210) present within a vehicle compartment of the vehicle (see Paragraphs [0087-[0088]; wherein it is disclosed that the notice module 570 controls at least one alerting device to communicate the notice to the passenger 210 wherein the notices are not limited to being provided through a single static location within the vehicle 100 by only a visual means, thereby a likelihood that the passenger 210 receives the notice is improved and thereby the notice is able to be used (operable) by the passenger 210); 
a projecting device (Figures 2-5; HUD 235) configured to project the image (Figures 2 and 3; Image 240) in a predetermined display region within the vehicle 
a detecting device (Figure 5; Seat Position Circuit 325) configured to detect a riding state of the occupant (Figures 2 and 6-7; Passenger 210) who is present in the vehicle compartment of the vehicle (see Paragraph [0034]; wherein it is disclosed that the seat 220 is moved between positions manually and the seat position circuit 325 provides notice to the indication system 165 about a present position of the seat 220); and 
a setting unit (Figure 5; Central Processor 555) configured to instruct the projecting device (Figure 5; HUD 235) or the generating unit (The use of the term “or” indicates that either the projecting device or generating unit may be used. For the purposes of examination the projecting device has been selected to perform the claimed function) to project the image (Figures 2 and 3; Image 240) at a position at which the image object is operable by the occupant (Figures 2 and 6-7; Passenger 210) who is in the riding state detected by the detecting device (see Paragraph [0047]; wherein it is disclosed that one of the seat-position circuits 565 may signal the processor 555 to provide the processor 555 with a current position of the corresponding seat 220 and based on this information, the processor 555 may select a particular display 230, HUD 235, speaker 245, any combination of the three, or some other UI element to provide the passenger 210 or other passenger an indication of the detected event).
In regards to claims 1 and 11, Okumura (US 2016/0238833) discloses a non-contact operating apparatus (Figure 1; Interface Apparatus 1000), comprising: a generating unit (Figure 1; Control Unit 200) configured to generate and update an image containing an image object (see Paragraph [0170]; wherein the control unit 200 is responsible for generating control information representing an image that should be projected and a direction in which the image should be projected), the image object being operable by a user (see Paragraphs [0170]-[0171]; wherein it is disclosed that the interface apparatus 1000 monitors a movement of each of participants who participate in the meeting, and projects, for example, images 10K to 10O on a meeting table at the participant's request wherein the image 10K is a menu selection screen which includes buttons therein, which allow for picture images of the images 10L to 10O to be selected); 
a projecting device (Figure 1; Projection Unit 300) configured to project the image in a predetermined display region (see Paragraphs [0077] and [0170]); 
a detecting device (Figure 1; Image Unit 100); 
a setting unit (Figure 1; Control Unit 200) configured to instruct the projecting device (Figure 1; Projection Unit 300) or the generating unit (Figure 1; Control Unit 200) to project the image at a position at which the image object is operable by the user (see Paragraph [0170]; wherein the images 10K to 10O are instructed to be projected on a meeting table at the participant's request); and 
a determining unit (Figure 1; Control Unit 200), wherein the detecting device (Figure 1; Image Unit 100) is configured to detect an operation site of the occupant positioned in a vicinity of the predetermined display region (see Paragraph [0078]; 
the determining unit (Figure 1; Control Unit 200) is configured to determine whether the operation site of the occupant detected by the detecting device performs a non-contact operation against the image object (see Paragraph [0170]; wherein it is disclosed that the participant presents a request by making a gesture set in advance, and that the interface apparatus 1000 detects the movement using the image unit 100), and 
the setting unit (Figure 1; Control Unit 200) is configured to instruct the projecting device (Figure 1; Projection Unit 300) or the generating unit (Figure 1; Control Unit 200) to project the image at a specific position in a case where the non-contact operation determined by the determining unit is specific motion set in advance (see Paragraph [0170]), the specific position being associated with the specific motion in advance (see Paragraph [0170]; wherein it is disclosed that the control unit 200 generates control information representing an image that should be projected and a direction in which the image should be projected based on the detected gesture).
As it pertains to claim 1, neither Ishihara nor Okumura discloses that in a case where the operation site of the occupant is determined as performing the non-contact operation against the image object, the processor is configured to further determine a type of the non-contact operation from a predetermined operation group, and wherein 
in a case where the projected position of the image is varied between a position near the occupant and a position far from the occupant, the setting device is configured 
As it pertains to claim 11, neither Ishihara nor Okumura discloses an output stimulator configured to output a tactile stimulation based on an ultrasound field to an operation site of an occupant; and 
a response stimulator configured to cause the output stimulator to output, on a basis of a determination result of a processor, the tactile stimulation as a response to the operation, to the operation site of the occupant performing a non-contact operation against an image object, wherein,
in a case where a projected position of the image is at a position near the occupant, the setting device is configured to instruct the response stimulator to cause the tactile stimulation to be greater than the tactile stimulation in a case where the projected position of the image is at a position far from the occupant.

In regards to claim 17, Ishihara (US 2018/0222490) discloses a non-contact operating apparatus (Figure 5; Indication System 500) for a vehicle, comprising: 
a processor (Figure 5; Hardware Layer 525) configured to control an operation of the non-contact operating apparatus (see Paragraphs [0047], [0076] and [0087]; wherein it is disclosed that the processor 555 may select a particular display 230, HUD 235, speaker 245, any combination of the three, or some other UI element to provide the passenger 210 or other passenger an indication of the detected event and that the 
at least one of a projector and a display (Figures 2-5; HUD 235) configured to project an image (Figures 2 and 3; Image 240) in a predetermined display region within a vehicle compartment of a vehicle, the image containing an image object (see Figures 2-5 and Paragraphs [0026], [0031], [0036] and [0059]; wherein it is disclosed that the HUD 235 projects an image 240 onto, in front of, or in some other spatial relationship with the windshield 215 or some other surface to enable the passenger 210 to see the image 240); and 
at least one of a camera and a scanner (Figure 5; Seat Position Circuit 325) configured to detect a riding state of an occupant (Figures 2 and 6-7; Passenger 210) who is present in the vehicle (see Paragraph [0034]; wherein it is disclosed that the seat 220 is moved between positions manually and the seat position circuit 325 provides notice to the indication system 165 about a present position of the seat 220), wherein
the processor (Figure 5; Central Processor 555 and Notice Module 570) is configured to 
generate and update the image (see Paragraphs [0076] and [0087]; wherein it is disclosed that the notice module 570 may utilize the display device 230 to present graphics including text or primary instrument panel 225 to communicate a notice to a passenger 210), and 
give an instruction related to a setting for at least one of the projector and the display (Figure 5; HUD 235) and a setting regarding generation or update of the image to project the image at a position at which the image object is operable by the occupant 

In regards to claim 17, Okumura (US 2016/0238833) discloses a non-contact operating apparatus (Figure 1; Interface Apparatus 1000), comprising: a processor (Figure 1; Control Unit 200) configured to control an operation of the non-contact operating apparatus (see Paragraphs [0079]-[0081]);
at least one of a projector and a display (Figure 1; Projection Unit 300) configured to project the image in a predetermined display region (see Paragraphs [0077] and [0170]), the image containing an image objet (see Paragraph [0171]); and
at least one of a camera and a scanner (Figure 1; Image Unit 100), wherein
the processor (Figure 1; Control Unit 200) is configured to 
generate and update an image (see Paragraph [0170]; wherein the control unit 200 is responsible for generating control information representing an image that should be projected and a direction in which the image should be projected), and
give an instruction related to a setting for at least one of the projector and the display (Figure 1; Projection Unit 300) and a setting regarding generation or update of the image to project the image at a position at which the image object is operable 
at least one of the camera and the scanner (Figure 1; Image Unit 100) is configured to detect an operation site of the occupant positioned in a vicinity of the predetermined display region (see Paragraph [0078]; wherein it is disclosed that the image unit 100 inputs (incorporates) information of the subject, a movement thereof, or the like into the interface apparatus 1000 by capturing a subject that exists outside of the interface apparatus 1000), 
the processor (Figure 1; Control Unit 200) is configured to: 
determine whether the operation site of the occupant detected by the camera and/or scanner (Figure 1; Image Unit 100) performs a non-contact operation against the image object (see Paragraph [0170]; wherein it is disclosed that the participant presents a request by making a gesture set in advance, and that the interface apparatus 1000 detects the movement using the image unit 100), and 
cause the projector and/or the display (Figure 1; Projection Unit 300) to project the image at a specific position in a case where the non-contact operation determined by the processor (Figure 1; Control Unit 200) is specific motion set in advance (see Paragraph [0170]), the specific position being associated with the specific motion in advance (see Paragraph [0170]; wherein it is disclosed that the control unit 200 generates control information representing an image that should be projected and a direction in which the image should be projected based on the detected gesture).
As it pertains to claim 17, neither Ishihara nor Okumura discloses that in a case where the operation site of the occupant is determined as performing the non-contact 
wherein in a case where the projected position of the image is varied between a position near the occupant and a position far from the occupant, the predetermined operation group between a first operation group and a second operation group is switched, the first operation group corresponding to the position near the occupant, the second operation group corresponding to the position far from the occupant.
The dependent claims, claims 2, 4-6, 9, 13-14 and 16, are likewise allowable by virtue of their dependency upon allowable independent claims 1, 11 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882